Exhibit 10.1 UNIT PURCHASE AGREEMENT The undersigned (hereinafter “Purchaser”) hereby wishes to purchase, and Bullion River Gold Corp., a Nevada corporation (the “Company”), wishes to sell, units of securities (the “Units”) each comprised of (i) one share of Common Stock of the Company, par value $0.001 per share (“Common Stock”), and (ii) one warrant to purchase one share of Common Stock in the form of that attached hereto as Exhibit Apursuant to the terms of this Unit Purchase Agreement. The Units, the Common Stock, the Warrant and the shares issuable upon exercise of the Warrant (“Warrant Shares”) are sometimes referred to collectively herein as the “Securities.” Section 1.Subscription of the Purchaser. 1.1 Purchase of Units.The Purchaser hereby irrevocably agrees, represents and warrants with, to and for the benefit of the Company, that such Purchaser is executing this Unit Purchase Agreement (“Agreement”) to purchase Units from the Company (“Units”), with each Unit consisting of (i) one share of Common Stock of the Company and (ii) one Warrant to purchase one share of Common Stock of the Companyfor an exercise price of $0.40 per share, at a price per Unit of $0.25, resulting in the purchase price and number of Units set forth on the Purchaser’s signature page hereto (the “Offering Price”).The Purchaser understands that the Company is relying upon the accuracy and completeness of the information contained herein in complying with its obligations under federal and state securities and other applicable laws.Subject to the terms and conditions of this Agreement, upon execution and delivery hereof by the Purchaser, the Purchaser hereby agrees to purchase the Units of the Company pursuant to the transaction hereof, and against concurrent delivery of the purchase price for such Units. 1.2 Offering.This offering of the Units (the "Offering") is being made to Purchaser, who shall represent to the Company pursuant to this Agreement that Purchaser is an "accredited investor," as that term is defined in Regulation D promulgated under the Securities Act of 1933, as amended (the "Securities Act") or who has otherwise been qualified as an investor by the Company.All of the Units offered hereby are being sold by the Company.The Company is offering Units for the consideration set forth herein.There is no minimum amount required to close the Offering and the Company shall be entitled to receive any and all of the Offering proceeds as the investments are made.The minimum subscription amount is $25,000. Section 2.
